DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 15-20 have been examined in this application.  Claims 21-27 have been canceled. This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 08/28/2020 has been acknowledged by the Office.

Election/Restrictions
	Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I (drawn to a patient support apparatus), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.

Claim Objections
	Claims 15 and 16 are objected to because of the following informalities:
Claim 15 lacks proper secondary antecedent basis for the limitation “a patient support surface” on Lines 3-4. The claim is suggested to be amended to “the patient support surface”.
Claim 16 has a period (.) instead of a (,) after the preamble of the claim. The claim is suggested to be amended to “The system according to claim 15[.],”.
	
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chul Hee (KR 20140048521 A) in view of Lee, Ui Won (KR 200203740 Y1).
In regards to Claim 15, Lee, Chul Hee teaches: A system (Fig. 1) for adjusting a stiffness (‘to control the change in stiffness of the elastic body’) of a patient support surface (110 – Fig. 1) of a patient support apparatus (M – Fig. 1), the system comprising: a patient support apparatus comprising a support substrate (100 – Fig. 1) and defining a patient support surface (110 – Fig. 1); a magnetorheological material (200 – Fig. 1) disposed in at least a portion of the support substrate (200 within 100, shown in Fig. 1) and providing selective reinforcement support of at least a portion of the patient support surface (“the magnetorheic elastomer 200 can be controlled by changing the intensity of the magnetic field”) to redistribute pressure (Abstract - “so as to adjust the hardness and softness of the magneto-rheological elastomer by the strength change of the magnetic field. Thereby, the body pressure of a patient can be dispersed into several directions, and the bedsore of the patient can be prevented”) about a surface of a patient when a magnetic field (300 – Fig. 1) is generated; but does not teach, and a controller configured to selectively activate a generation of the magnetic field.  
Lee, Ui Won teaches: and a controller (22 – Fig. 1) configured to selectively activate a generation of the magnetic field (“[Fig.] 4 is a front view of a controller for controlling the magnetic field generating mat according to an embodiment of the present invention.”).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller of Lee, Ui Won with the bed preventive mat of Lee, Chul Hee. Where the results would have been predictable because a controller that is user friendly in order to provide adjustability and allow for user-based commands to be set within the system. The ability to further allow for adjustability makes the system more functional for different user’s such as adults vs. children or may need more or less of a magnetic field generated. 

In regards to Claim 17, Lee, Chul Hee teaches: The system according to claim 15, wherein the magnetorheological material (200 – Fig. 1) comprises at least one of a magnetorheological elastomer (“The magnetorheological material 200 is divided into two classes, MR fluid and MR elastomer.”) and a magnetorheological foam (“magnetorheological elastomer (200) is in the form of rubber”, see note #1 below) that exhibits an increased rigidity in response to exposure to a magnetic field (“The magnetorheological elastomer (200) is in the form of rubber and has a characteristic in which the rigidity of the rubber changes according to the strength of the magnetic field.”).  
Note #1: It is well-known that rubber can be of a foamed material, as rubber can be created using gas, to create a mass of small bubbles that forms the structure. Additionally, as stated in the specification of the present disclosure, magnetorheological elastomer (MRE), are of a porous matrix may also be referred to as a foam or having a foam matrix (per para 0046). Furthermore, common MREs generally include natural or synthetic rubber matrix that is then interspersed with the ferromagnetic particles (per para 0047).

In regards to Claim 19, Lee, Chul Hee teaches: The system according to claim 15, wherein the patient support surface comprises a plurality of regions (‘checkered pattern’), but does not teach, and the controller is configured to selectively generate a different magnitude of the magnetic field based on a location of each region.  
Lee, Ui Won teaches: and the controller (22) is configured to selectively generate a different magnitude (on vs. off – shown in Fig. 4) of the magnetic field based on a location of each region (“the controller 22 is provided with three pairs of on / off switches 42, one main switch 44 and a timer 51. Since the on-off switch 42 is installed corresponding to one of the three coils 14, the on-off switch 42 supplies electricity to only one coil 14 or only two coils 14 or three coils 14. ) Can supply electricity to all.” – see Fig. 1 and Fig. 4).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller of Lee, Ui Won with the bed preventive mat of Lee, Chul Hee. Where the results would have been predictable because a controller that is user friendly in order to provide adjustability and allow for user-based commands to be set within the system. The ability to further allow for adjustability makes the system more functional for different user’s such as adults vs. children or may need more or less of a magnetic field generated. As such, an adult with a higher weight/mass would thus have a great pressure to the surface which would require a larger magnetic field to be generated, while for a child the opposite would be true. 

In regards to Claim 20, Lee, Chul Hee teaches: The system according to claim 15, but does not teach, further comprising one of: an electrically conductive circuit disposed adjacent the support substrate, selectively activated by the controller, and configured to generate the magnetic field; and an electromagnet disposed adjacent the support substrate, selectively activated by the controller, and configured to generate the magnetic field.  
Lee, Ui Won teaches: further comprising one of: an electrically conductive circuit (20 – Fig. 1) disposed adjacent the support substrate (located inside the system), selectively activated by the controller (“The coil 14 installed on the bottom plate 10 is independently connected to the controller 22 by a connecting line 20.”), and configured to generate the magnetic field (controller 22 is connected to a power source, which the connecting line 20 transfers the power to the mat which generates the magnetic force in the direction of arrow ‘A’ – Fig. 1); and an electromagnet (14 – Fig.3) disposed adjacent the support substrate (located inside the system), selectively activated by the controller (“The coil 14 installed on the bottom plate 10 is independently connected to the controller 22 by a connecting line 20”), and configured to generate the magnetic field (“when electricity is applied to the coil 14, a current flows in the coil, thereby forming a magnetic field by a known electromagnetic induction theory”).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller of Lee, Ui Won with the bed preventive mat of Lee, Chul Hee. Where the results would have been predictable because controllers are electrical devices that require a power source and circuitry to move the power surface to the device it is controlling. As such, the requirement for the instant invention to require circuitry such as the connecting line to generate the specified magnetic force is a feature familiar to electrical circuits. As power sources with connecting lines can easily transmit the electrical source to the intended device and emit the magnetic force. 

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chul Hee (KR 20140048521 A) in view of Lee, Ui Won (KR 200203740 Y1), in view of Lu Lin-ping (CN 102599760 B), and further in view of Jelinek et al. (KR 20200040825 A).
In regards to Claim 16, Lee, Chul Hee teaches: The system according to claim 15., but does not teach, wherein the magnetorheological material comprises a distribution of ferromagnetic particles disposed within a polymeric material and exhibits a shape conforming, variable stiffness in response to exposure to a magnetic field.  
Lu Lin-ping teaches: wherein the magnetorheological material comprises a distribution of ferromagnetic particles (4- Fig. 2, “upper and lower permanent magnets arranged and distributed on the ferromagnetic layer through the upper and lower combined action and magnetic focusing action of the permanent magnet to increase the magnetic strength and penetrability of point magnetic field”) disposed within (4 inside 1, Fig. 1) a polymeric material (1 – Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lee, Chul Hee with these aforementioned teachings of Lu Lin-pin with the motivation of using a more attractive force such as ferromagnetic particles to better allow for attraction of poles and a stronger magnetic field created.
Lu Lin-Pin does not teach: and exhibits a shape conforming, variable stiffness in response to exposure to a magnetic field.  
Jelinek et al. teaches: and exhibits a shape conforming, variable stiffness (‘rigidity of the inclusions can be altered) in response to exposure to a magnetic field (‘altered through magnetic fields’).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lee, Chul Hee in view of Lu Lin-Pin with these aforementioned teachings of Jelinek et al. with the motivation of allowing for a user specific surface as suitability is based on human’s comfortability. Therefore, adjusting the stiffness based off different user’s downward pressure on a mattress surface is dependent on the weight of the user as well as their comfortability levels.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chul Hee (KR 20140048521 A) in view of Lee, Ui Won (KR 200203740 Y1), and further in view of (CN 106361044 A).
In regards to Claim 18, Lee, Chul Hee teaches: The system according to claim 15, but does not teach, wherein the controller is configured to selectively generate a magnitude of the magnetic field based on at least one of patient weight and pressure map data.  
CN 106361044 A teaches: wherein the controller is configured to selectively generate a magnitude of the magnetic field based on at least one of patient weight and pressure map data (“further comprises a controller, and a surface of the second pressure sensor, the controller receiving the signal of the second pressure sensor, and controlled by electromagnetic plate in the base of the current on the base. A second pressure sensor receiving pressure from the upper part, the pressure varies according to the weight of a user, by adjusting current magnitude for people of different weight, that is, adjust the magnetic force, the user weight is larger, the magnetic force is stronger, thereby automatically adjusting the softness and comfort of the sofa, which greatly improved the comfort during use and automation.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lee, Chul Hee in view of Lu Lin-Pin with these aforementioned teachings of CN 106361044 A, for the purpose of allowing for a more user specified support. Adjustability in systems to better customize and allow for variability is based of different users. As such, a user with a specified mass in a certain region of their body (for example their lower extremities) may have a greater mass, which would increase the overall force or pressure on a surface. This increase in pressure causes the need for greater support to increase stability and stiffness around the user. Therefore, a higher magnetic force to increase the stiffness for better comfortability is recognized as a common feature in beds that require a redistribution of pressure to limit sores such as ulcers to form.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/5/2022